eet Gee BN IOTOR SESS Document 14 Filed 04/27/21 Page 1of1 Page ID #:82

SUSMAN GODFREY L.L.P.
1900 Avenue of the Stars, Suite 1400
Los Angeles, CA 90067

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

JANE DOE on behalf of herself and all others similarly CASE NUMBER
situated, 8:21-cv-00768-JVS-KES

Plaintiff(s)

 

ORDER ON APPLICATION OF NON-
RESIDENT ATTORNEY TO APPEAR IN A
SPECIFIC CASE PRO HAC VICE

REDDIT, INC.,

Defendant(s).

 

 

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subramanian, Arun of (Susman Godfrey L.L.P.
Applicant’s Name (Last Name, First Name & Middle Initial) 1301 Avenue of the Americas, 32nd FI.
(212) 336-8330 (212) 336-8340 New York, NY 10019
Telephone Number Fax Number
asubramanian@susmangodfrey.com
E-Mail Address Firm/Agency Name e& Address
for permission to appear and participate in this case on behalf of
Jane Doe
Name(s) of Party(ies) Represented Plaintiff(s) [_] Defendant(s) [_| Other:
and designating as Local Counsel
Pachman, Krysta Kauble of |SUSMAN GODFREY L.L.P.
Designee’s Name (Last Name, First Name & Middle Initial) 1900 Avenue of the Stars, Suite 1400
280951 (310) 789-3100 (310) 789-3150 Los Angeles, CA 90067
Designee’s Cal. Bar No. Telephone Number Fax Number
kpachman@susmangodfrey.com

 

 

 

E-Mail Address Firm/Agency Name & Address

HEREBY ORDERS THAT the Application be:
[X GRANTED.

[_] DENIED: [J for failure to pay the required fee.
[_] for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.

[_] for failure to complete Application:
[_] pursuant to L.R. 83-2.1.3.2: ["] Applicant resides in California; ["] previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.

[] pursuant to L.R. 83-2.1.3.4; Local Counsel: [7] is not member of Bar of this Court; [7] does not maintain office in District.
[| because

 

 

IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: C1] be refunded [] not be refunded.

Dated 4/27/21 Seer VAb—
U.S. District JudgeJames V Selna

G-64 ORDER (5/16) | (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 1 of 1

 
